DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10, 12-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including providing a target wherein said target is a metal or a metal alloy having ferromagnetism property; performing a paste process to said PVD chamber, the said paste process comprising sequential steps of: admitting a working gas into said PVD chamber; and igniting said working gas in cascade stages comprising applying a first DC power for a first time period, applying a second DC power greater than the first DC power for a second time period, applying a third DC power greater than the second DC power for a third time period, and applying a fourth DC power greater than the third DC power for a fourth time period, wherein a power difference between the first DC power and the second DC power is smaller than a power difference between the third DC power and the fourth DC power, and wherein said first DC power and said second DC power are less than 500W, wherein said first 
The closest prior art of record to Ngan (U.S. Pat. 5,707,498), Ngan (U.S. Pat. 6,176,978) and Bhowmik et al. (U.S. Pat. 6,699,372) teach a pasting process but do not teach the various DC powers and times involved in the pasting process nor do they suggest utilizing the pasting process for a target having ferromagnetism property.  Yamaguchi et al. (U.S. PGPUB. 2013/0048489 A1) teach a pasting process but does not suggest the powers utilized nor does Yamaguchi suggest the pasting process for a target having ferromagnetism property.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 3, 2021